Cooper, Judge.
This is an appeal from an order dated November 12, 1991, revoking appellant’s probation. “Appeals from orders revoking probation must be made by application filed directly with the appropriate court within 30 days of the date of the revocation order. See OCGA § 5-6-35 (a) (5) & (d).” Scriven v. State, 179 Ga. App. 513 (346 SE2d 906) (1986). Appellant filed a direct appeal on December 9, 1991, and his case was docketed in this court on December 27, 1991. A supplemen*583tal record, filed with this court on January 15, 1992, includes an application for appellate review filed in the Superior Court of DeKalb County on January 10, 1992. OCGA § 5-6-35 (d) provides that applications for discretionary appeals must be filed with the clerk of the Supreme Court or the Court of Appeals within 30 days of the entry of the order. Since-the application in this case was not timely filed, the appeal is dismissed for lack of jurisdiction. Scriven, supra at 514.
Decided June 12, 1992.
Claudia S. Saari, for appellant.
Robert E. Wilson, District Attorney, Nancy B. Allstrom, J. George Guise, Assistant District Attorneys, for appellee.

Appeal dismissed.


Sognier, C. J., and McMurray, P. J., concur.